 


109 HR 4182 IH: To remove the restriction that amendments of, or modifications to, the constitution of American Samoa, as approved by the Secretary of the Interior pursuant to Executive Order 10264 as in effect January 1, 1983, may be made only by an Act of Congress.
U.S. House of Representatives
2005-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4182 
IN THE HOUSE OF REPRESENTATIVES 
 
October 31, 2005 
Mr. Faleomavaega introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To remove the restriction that amendments of, or modifications to, the constitution of American Samoa, as approved by the Secretary of the Interior pursuant to Executive Order 10264 as in effect January 1, 1983, may be made only by an Act of Congress. 
 
 
1.Removal of restriction on amendments to or modifications of the constitution of American SamoaSection 12 of Public Law 98–213 (48 U.S.C. 1662a) is repealed.  
 
